                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT,                                       CIVIL ACTION
         Plaintiff,

      v.                                               No. 19-1445

JOHN DELANEY, et al.,
         Defendants.

                         ~,...lJ-·       ORDER
                       ,Q
      AND NOW, this'~day of May 2019, upon careful and independent
                             ""'~

consideration of the pleadings, record herein, the Report and Recommendation of

Thomas J. Rueter, United States Magistrate Judge (ECF No. 5), and Petitioner's

Objections in Response to Judge Rueter's Report and Recommendation (ECF No. 6), it is

hereby ORDERED as follows:

   1. The Report and Recommendation (ECF No. 5) is APPROVED and ADOPTED;

   2. The Petition for Writ of Habeas Corpus (ECF No. 2) is SUMMARILY

      DISMISSED;

   3. Petitioner's claims are DISMISSED WITHOUT PREJUDICE as unexhausted

      in the state courts; and

   4. A certificate of appealability is not granted.


                                                 BY THE COURT:




                                             1
